Citation Nr: 0821893	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied entitlement to service connection for boils.  

The veteran initially requested to appear for a Board 
hearing, but he withdrew the request in March 2006.

In a January 2008 decision/remand, the Board denied the 
veteran's claim for an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD), and denied entitlement to service connection for 
right ear hearing loss.  The issue of entitlement to service 
connection for a skin disorder was remanded to the RO for 
further development and adjudicative action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran has a chronic skin disability that began 
during service.  

2.  The veteran failed to report for VA examinations in July 
2006, December 2006 and February 2008, scheduled for the 
express purpose of obtaining a competent medical opinion as 
to the likely etiology of the veteran's current skin 
disability.  


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.655 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his April 2007 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  In this regard, 
the RO sent a subsequent duty-to-assist letter to the veteran 
in February 2008 that explained how initial disability 
ratings and effective dates are assigned.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and has attempted on at least three 
occasions to afford the veteran a physical examination to 
obtain a medical opinion as to the likely etiology of the 
veteran's claimed skin disability; however, the veteran 
failed to report to the scheduled examinations.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a skin disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records show the veteran was treated for 
boils in the inguinal region and on the back of his neck in 
September 1968 and October 1968, respectively.  The veteran 
indicated that he was told at discharge from service that his 
boils were caused by a viral condition that would be 
reoccurring for the rest of his life.  He further mentioned 
that he continued to get boils on the average once a year.

Current medical evidence shows diagnoses of lesions on the 
cheek in January 2004, multiple actinic keratosis on the face 
and arms in March 2004, and seborrheic keratosis and 
questionable eczema on the arms, back, and legs in May 2005.  
The veteran contends that he has a skin disorder related to 
his service.  

VA examinations were scheduled for July 2006 and December 
2006; however, the veteran failed to report to those 
examinations.  

When the issue of entitlement to service connection for a 
skin disability was initially before the Board in January 
2008, the undersigned explained that the veteran required a 
VA examination to determine the likely etiology of the 
veteran's claimed skin disability, as one had not been 
provided.  The claim was remanded for the explicit purpose of 
obtaining a competent VA medical opinion. 

The VA examination was scheduled for February 2008, and once 
again, the veteran failed to report.  The veteran has not 
provided good cause for his failure to report to the 
scheduled VA examinations.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

The veteran must show up for a scheduled examination.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the 
Court indicated that failure to appear was not based upon 
good cause simply because the veteran believed that VA has 
enough evidence, stating "We also recognize that a veteran is 
free to refuse to report for a scheduled VA examination.  
However, the consequences of that refusal may result in the 
adjudication of the matter based on the evidence of record 
under [section] 3.655."

To warrant service connection for a particular disability, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
the record lacks a nexus between the in-service disease and 
the present disease, and that is precisely why a VA 
examination was ordered.  VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  

Absent any nexus, the preponderance of the evidence is 
against the claim of service connection for a skin 
disability; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for a skin disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


